RICE, C. J.—
In view of the evidence, and of the concession made by the defendant, “that he carried the knife spoken of by the witness concealed about his person, in the county of Autauga, within twelve months previous to the finding of the indictment,”—the charge given by the court below is free from error. But there is error in the refusal ■of the charge asked by the defendant. It might be, that a knife which, in some of its essential particulars, was unlike a bowie-knife, might be a knife of like kind and ■description with a bowie-knife, within the meaning of section 3273 of the Code. But it seems to us impossible to deny the proposition, that a knife which, in allits essential particulars, is unlike a bowie-knife, is not a knife of like kind or description with a bowie-knife. That we understand to be the proposition' asserted in the charge .asked. Eor the error in refusing that charge, the judgment of the court below is reversed, and the cause is remanded.